Filed 2/25/21 CitiFinancial Services, Inc. v. Studebaker CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




 CITIFINANCIAL SERVICES, INC.,                                                                 C074485

                    Plaintiff and Respondent,                                    (Super. Ct. No. 11CV37825)

           v.

 STEPHEN J. STUDEBAKER,

                    Defendant and Appellant.




         Defendant Stephen J. Studebaker appeals from a temporary restraining order and
preliminary injunction obtained by plaintiff and respondent CitiFinancial Services, Inc.
(CSI). Studebaker contends that the trial court erred in issuing the temporary restraining
order and preliminary injunction because he did not receive adequate notice of the
hearings and did not receive valid service of CSI’s moving papers concerning the




                                                             1
temporary restraining order.1 We conclude Studebaker’s contentions that he received
inadequate notice and invalid service concerning the temporary restraining order are
moot by the court’s subsequent issuance of a preliminary injunction. We further
conclude that Studebaker waived his contention that he received inadequate notice of the
hearing on the preliminary injunction by appearing at that hearing and arguing the merits
of the injunction.
                     FACTUAL AND PROCEDURAL BACKGROUND
       CSI sued Studebaker for declaratory relief and nuisance relative to a parcel of real
property located in Calaveras County and owned by Studebaker. CSI alleged it, as owner
of a contiguous parcel of real property, holds an easement (prescriptive, equitable or by
necessity) over Studebaker’s property for ingress, egress, and access to its property that it
obtained when it acquired title to the property from the property’s prior owner. It further
alleged that once CSI obtained title to the property, Studebaker began blocking access
over the easement, preventing ingress, egress, and access to CSI’s property, and that
Studebaker refused to desist his efforts to interfere with CSI’s use of the easement despite
repeated requests. CSI sought a declaration from the trial court that it holds an easement
over Studebaker’s property, injunctive relief preventing Studebaker from interfering with
CSI’s use of the easement, and damages relative to Studebaker’s interference with CSI’s
use of the easement.



1  Studebaker has failed to comply with California Rules of Court, rule 8.204(a)(1) in that
his brief does not “[b]egin with a table of contents and a table of authorities separately
listing cases, constitutions, statutes, court rules, and other authorities cited,” “[s]tate each
point under a separate heading or subheading summarizing the point and support each
point by argument and, if possible, by citation of authority,” or “[s]upport any reference
to a matter in the record by a citation to the volume and page number of the record where
the matter appears.” To the extent Studebaker has raised additional arguments, he
forfeits them by failing to comply with these requirements. (See San Joaquin River
Exchange Contractors Water Authority v. State Water Resources Control Board, et al.
(2010) 183 Cal.App.4th 1110, 1135.)

                                               2
        In the midst of litigation, on June 20, 2013, CSI filed an ex parte application for
temporary restraining order and order to show cause regarding preliminary injunction to
prevent Studebaker from interfering with its use of the purported easement to access
CSI’s property and to remove any barriers Studebaker has installed preventing that
access. CSI asserted that in the absence of an injunction, it was at a substantial risk of
great or irreparable harm of losing a substantial or total value of its property and the
structure thereon to theft, vandalism, destruction of property and unsafe conditions.
        CSI gave notice of the ex parte hearing to Studebaker both by telephone message
and e-mail two days before the hearing. Studebaker acknowledged receiving that notice
and appeared at the ex parte hearing. However, he objected that the notice was
insufficient and that he did not receive moving papers until he was personally served with
them just before the hearing. Nonetheless, the day after the ex parte hearing, the trial
court issued a temporary restraining order enjoining Studebaker from interfering with
CSI’s access to its property by way of the purported easement, from interfering with
CSI’s removal of any barriers to access installed by Studebaker, and from entering onto
CSI’s property without prior written permission.
        The trial court scheduled a hearing on July 24, 2013, to show cause why a
preliminary injunction should not issue to prevent Studebaker from interfering with CSI’s
use of the purported easement.2 Thereafter, on its own motion, the court changed the
hearing date to July 23, 2013. CSI was ordered to personally serve Studebaker with the
order scheduling that hearing but was unable to complete personal service. CSI did,
however, timely serve Studebaker with the amended order by first-class mail and by e-
mail, and Studebaker acknowledged having received notice of the amended date.
Studebaker filed an opposition to the request for injunctive relief on July 10, 2013. The




2   Studebaker was served with this order.

                                              3
cover of Studebaker’s opposition included a typed hearing date of July 24, 2013, but the
“24” was crossed out and “23” was handwritten in its place.
       Studebaker appeared at the scheduled hearing on July 23, 2013, and opposed the
injunction on its merits. Following the hearing, the trial court issued a preliminary
injunction that Studebaker “may maintain locking gates on his property but must give
[CSI] reasonable means to access their property th[r]ough said gates along [a portion of
Studebaker’s property]. Other than said gates, [Studebaker] must not interfere with
[CSI]’s access nor may [Studebaker] trespass on [CSI]’s property except where justified.”
Studebaker appeals this order and the earlier temporary restraining order.
       While the instant appeal was pending, on October 29, 2013, the trial court entered
a judgment declaring that CSI holds an appurtenant easement for ingress, egress, and
access to its property over Studebaker’s property.
                                      DISCUSSION
                            I. Temporary Restraining Order
       Studebaker complains he was not provided adequate notice of the ex parte hearing
following which the trial court issued a temporary restraining order, that CSI did not
serve him with moving papers except by electronic service, to which he did not consent,
and that CSI did not file a proof of service demonstrating service of moving papers. We
conclude Studebaker’s challenge to the temporary restraining order is moot in light of the
trial court’s issuance of a preliminary injunction.
       “A case is moot when the decision of the reviewing court ‘can have no practical
impact or provide the parties effectual relief. [Citation.]’ [Citation.] ‘When no effective
relief can be granted, an appeal is moot and will be dismissed.’ ” (MHC Operating
Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th 204, 214.)
       Here, the temporary restraining order enjoined and restrained Studebaker, pending
hearing on an order to show cause, from interfering with CSI’s passage across a portion
of Studebaker’s property (the purported easement) to access CSI’s property, from

                                              4
preventing CSI from removing any barriers to use of that portion of Studebaker’s
property, and from entering onto CSI’s property without prior written permission. This
restraining order lapsed when the trial court heard the order to show cause why a
preliminary injunction should not issue. Therefore, even if the temporary restraining
order was erroneously issued due to insufficient notice or service, it is no longer in place
and we cannot provide Studebaker any effectual relief from it.
                                II. Preliminary Injunction
       Studebaker contends the trial court erred in issuing the preliminary injunction
because he did not receive adequate notice of the hearing. We conclude Studebaker
waived this contention by appearing at the hearing on the order to show cause why a
preliminary injunction should not issue to argue against the merits.
       The granting or denial of a preliminary injunction occurs when “ ‘[T]he court,
balancing the respective equities of the parties, concludes that, pending a trial on the
merits, the defendant should or that he should not be restrained from exercising the right
claimed by him.’ [Citations.] The general purpose of such an injunction is the
preservation of the status quo until a final determination of the merits of the action.
[Citation.]” (Continental Baking Co. v. Katz (1968) 68 Cal.2d 512, 528.) A preliminary
injunction is usually merged into a permanent injunction or is terminated on denial of a
permanent injunction, rendering an appeal from an order granting a preliminary
injunction moot. (6 Witkin, Cal. Procedure (5th ed. 2008) Provisional Remedies, § 402,
p. 344.)
       We conclude that Studebaker waived any contention that he received insufficient
notice of the hearing on the preliminary injunction by appearing at the hearing and
arguing against the sought relief on the merits of CSI’s claims. (Lacey v. Bertone (1949)
33 Cal.2d 649, 651-652 [personal service is waived by the person’s voluntary appearance
at a hearing].) Therefore, we conclude the trial court did not err in issuing the
preliminary injunction.

                                              5
                                      DISPOSITION
       The judgment (order granting preliminary injunction) is affirmed. CitiFinancial
Services, Inc. is entitled to its costs on appeal. (Cal. Rules of Court, rule 8.276(a)(1).)



                                                      /s/
                                                   MURRAY, J.



We concur:



    /s/
ROBIE, Acting P. J.



    /s/
HOCH, J.




                                              6